Exhibit 10.66

 

 

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 2nd day of November, 2015,
between ARE-MA REGION NO. 20, LLC, a Delaware limited liability company
(“Landlord”), and DIMENSION THERAPEUTICS, INC., a Delaware corporation
(“Tenant”).

 

Building:

19 Presidential Way, Woburn, Massachusetts

 

 

Premises:

That portion of the Building, consisting of (i) approximately 17,475 rentable
square feet of laboratory/office space on the second floor of the Building, and
(ii) approximately 108 rentable square feet of storage space on the first floor
of the Building, all as determined by Landlord, as shown on Exhibit A.

 

 

Project:

The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

 

 

Base Rent:

$26.00 per rentable square foot of the Premises per annum, subject to adjustment
pursuant to Section 4 hereof.

 

 

Rentable Area of Premises:

17,583 sq. ft., subject to adjustment pursuant to Section 5

 

 

Rentable Area of Project:

144,892 sq. ft.

 

 

Tenant’s Share of Operating Expenses:

12.14%

 

 

Security Deposit:

$114,289.50

 

 

Target Commencement Date:

April 1, 2016; provided, however, that the Target Commencement Date shall be
delayed 1 day for each day after November 4, 2015, that this Lease has not been
mutually executed and delivered by the parties

 

 

Rent Adjustment Amount:

$1.00 per rentable square foot of the Premises per year

 

 

Base Term:

Beginning on the Commencement Date and ending 60 months from the first day of
the first full month commencing on or after the Commencement Date.

 

 

Permitted Use:

With respect to the laboratory/office portion of the Premises, research and
development laboratory, related office and other related uses consistent with
the character of the Project and otherwise in compliance with the provisions of
Section 7 hereof.

 

 

 

With respect to the storage area portion of the Premises, the storage of
flammable materials of Tenant in compliance with the provision of Section 7.

 

Address for Rent Payment:

Landlord’s Notice Address:

P. O. Box 975383

385 E. Colorado Boulevard, Suite 299

Dallas, TX 75397-5383

Pasadena, CA 91101

 

Attention: Corporate Secretary

Tenant’s Notice Address:

19 Presidential Way, Suite 202

Woburn, MA 01801

Attention: Lease Administrator

 [g201802210546259864814.jpg]

 

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 2

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

[X] EXHIBIT A - PREMISES DESCRIPTION

[X] EXHIBIT B - DESCRIPTION OF PROJECT

[X] EXHIBIT C - WORK LETTER

[X] EXHIBIT D - COMMENCEMENT DATE

[X] EXHIBIT E - RULES AND REGULATIONS

[X] EXHIBIT F - TENANT’S PERSONAL PROPERTY

[X] EXHIBIT G - STORAGE AREA

 

1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” The Common Areas shall include, without limitation, all
common lobbies, entrances, stairs, elevators, restrooms, walkways, sidewalks,
loading areas and recreation areas located at the Project. Tenant shall have the
non-exclusive right to use the Common Areas. Landlord reserves the right to
modify Common Areas, provided that such modifications do not materially
adversely affect Tenant’s use of or access to the Premises for the Permitted
Use. From and after the Commencement Date through the expiration of the Term,
Tenant shall have access to the Building and the Premises 24 hours a day, 7 days
a week, except in the case of emergencies, as the result of Legal Requirements,
the performance by Landlord of any installation, maintenance or repairs, or any
other temporary interruptions, and otherwise subject to the terms of this Lease.

2. Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement Date, with Landlord’s Work Substantially Completed (“Delivery” or
“Deliver”). If Landlord fails to Deliver the Premises on or before the Target
Commencement Date, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, and this Lease shall not be void or voidable except as
provided herein. Notwithstanding anything to the contrary contained herein, if
Landlord fails to Deliver the Premises to Tenant (i) on or before the date that
is 30 days after the Target Commencement Date (as such date may be extended for
Force Majeure delays and Tenant Delays) (“Initial Abatement Date”), Base Rent
shall be abated 1 day for each day after the Initial Abatement Date (as such
date may be extended for Force Majeure delays and Tenant Delays) that Landlord
fails to Deliver the Premises to Tenant, and (ii) on or before the date that is
60 days after the Target Commencement Date (as such date may be extended for
Force Majeure delays and Tenant Delays) (“Second Abatement Date”), Base Rent
shall be abated 2 days for each day after the Second Abatement Date (as such
date may be extended for Force Majeure delays and Tenant Delays) that Landlord
fails to Deliver the Premises to Tenant. If Landlord does not Deliver the
Premises within 120 days of the Target Commencement Date for any reason other
than Force Majeure delays and Tenant Delays, this Lease may be terminated by
Tenant by written notice to Landlord, and if so terminated by Tenant: (a) the
Security Deposit, or any balance thereof (i.e., after deducting therefrom all
amounts to which Landlord is entitled under the provisions of this Lease), shall
be returned to Tenant, and (b) neither Landlord nor Tenant shall have any
further rights, duties or obligations under this Lease, except with respect to
provisions which expressly survive termination of this Lease. As used herein,
the terms “Landlord’s Work,” “Tenant Delays” and “Substantially Completed” shall
have the meanings set forth for such terms in the Work Letter. If Tenant does
not elect to terminate this Lease within 5 business days of the lapse of such
120 day period, such right to terminate this Lease shall be waived and this
Lease shall remain in full force and effect.

The “Commencement Date” shall be the earliest of: (i) the date Landlord Delivers
the Premises to Tenant; (ii) the date Landlord could have Delivered the Premises
but for Tenant Delays; and (iii) the date Tenant conducts any business in the
Premises or any part thereof. Upon request of Landlord, Tenant shall execute and
deliver a written acknowledgment of the Commencement Date and the expiration
date of the Term when such are established in the form of the “Acknowledgement
of Commencement Date” attached to this Lease as Exhibit D; provided, however,
Tenant’s failure to execute and deliver such acknowledgment shall not affect
Landlord’s rights hereunder. The “Term” of this Lease shall be the Base Term, as
defined above on the first page of this Lease and any Extension Term which
Tenant may elect pursuant to Section 39 hereof.

Subject to the provisions of Section 6 of the Work Letter, Landlord shall permit
Tenant access to the Premises for a period of 30 days prior to the Commencement
Date for Tenant’s installation and setup of furniture, fixtures, tele/data
cabling and equipment (“FF&E Installation”), provided that such FF&E
Installation is coordinated with Landlord, and Tenant complies with the Lease
and all other reasonable restrictions and conditions Landlord may impose. All
such access shall be during normal business hours. Any access to the Premises by
Tenant before the Commencement Date shall be subject to all of the terms and
conditions of this Lease, excluding the obligation to pay Base Rent or Operating
Expenses.

Except as set forth in the Work Letter: (i) Tenant shall accept the Premises in
their condition as of the Commencement Date, subject to all applicable Legal
Requirements (as defined in Section 7 hereof); (ii) Landlord shall have no
obligation for any defects in the Premises; and (iii) Tenant’s taking possession
of the Premises shall be conclusive evidence that Tenant accepts the Premises
and that the Premises were in good condition at the time possession was taken.

For the period of 30 consecutive days after the Commencement Date, Landlord
shall, at its sole cost and expense (which shall not constitute an Operating
Expense), be responsible for any repairs that are required to be made to the
Building or Building Systems

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 3

 

(as defined in Section 13), unless Tenant or any Tenant Party was responsible
for the cause of such repair, in which case Tenant shall pay the cost.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

3. Rent.

(a) Base Rent. The Security Deposit shall be due and payable on delivery to
Landlord of an executed original of this Lease executed by Tenant. The first
month’s Base Rent shall be due and payable on February 15, 2016. Tenant shall
pay to Landlord in advance, without demand, abatement, deduction or set-off,
equal monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof, in lawful money of the United States of
America, at the office of Landlord for payment of Rent set forth above, or to
such other person or at such other place as Landlord may from time to time
designate in writing. Payments of Base Rent for any fractional calendar month
shall be prorated. The obligation of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations. Tenant shall have no right at any time to abate, reduce, or set-off
any Rent (as defined in Section 5) due hereunder except for any abatement as may
be expressly provided in this Lease.

(b) Additional Rent. In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”): (i) Tenant’s Share of “Operating
Expenses” (as defined in Section 5), and (ii) any and all other amounts Tenant
assumes or agrees to pay under the provisions of this Lease, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period.

4. Base Rent Adjustments.

(a) Annual Adjustments. Base Rent shall be increased on each annual anniversary
of the first day of the first full month following the Commencement Date (each
an “Adjustment Date”) by adding the Rent Adjustment Amount to the per square
foot Base Rent payable for the Premises per annum immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated.

 

(b) Additional TI Allowance. In addition to the Tenant Improvement Allowance (as
defined in the Work Letter), Landlord shall, subject to the terms of the Work
Letter, make available to Tenant the Additional Tenant Improvement Allowance (as
defined in the Work Letter). Commencing on the Commencement Date and continuing
thereafter on the first day of each month during the Base Term, Tenant shall pay
the amount necessary to fully amortize the portion of the Additional Tenant
Improvement Allowance actually funded by Landlord, if any, in equal monthly
payments with interest at a rate of 8% per annum over the Base Term, which
interest shall begin to accrue on the Commencement Date.

5. Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. During each month of the Term, on the same date that Base
Rent is due, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s
Share of the Annual Estimate. Payments for any fractional calendar month shall
be prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), Permitted Capital Repairs and Improvements (as defined below)
amortized over the lesser of 10 years and the useful life of such Permitted
Capital Repairs and Improvements, transportation services and the costs of
Landlord’s third party property manager (not to exceed $1.00 per rentable square
foot of the Premises per year) or, if there is no third party property manager,
administration rent in the amount of $1.00 per rentable square foot of the
Premises per year), excluding only:

(a) the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 4

 

(b) capital expenditures except for capital expenditures (i) which are required
in order to comply with Legal Requirements; (ii) which are intended to reduce
Operating Expenses or maintain or improve the utility, efficiency or capacity of
the Building or any Building Systems, and/or (iii) which are intended to improve
safety (collectively, “Permitted Capital Repairs and Improvements”);

(c) interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured;

(d) depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses);

(e) advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent
and construction allowances for tenants;

(f) legal and other expenses incurred in the negotiation or enforcement of
leases;

(g) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(h) costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i) salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who (x) do not have day to day responsibility for the
operating, managing or servicing of the Building or the Project or (y) are above
the level of senior vice president, provided that the expense of any personnel
not dedicated exclusively to the Building or the Project shall be equitably
prorated to reflect time spent on operating, managing or otherwise servicing the
Building or the Project vis-a-vis time spent on matters unrelated to operating,
managing or otherwise servicing the Building or the Project;

 

(j) general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(k) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(l) costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m) penalties, fines or interest incurred as a result of Landlord’s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

(n) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(o) costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p) costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(q) costs incurred in the sale or refinancing of the Project;

(r) net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein; and

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 5

 

(s) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord. Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies due pursuant to this
paragraph shall survive the expiration or earlier termination of this Lease.

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent regionally
recognized public accounting firm selected by Tenant and approved by Landlord
(which approval shall not be unreasonably withheld or delayed), working pursuant
to a fee arrangement other than a contingent fee (at Tenant’s sole cost and
expense), audit and/or review the Expense Information for the year in question
(the “Independent Review”). The results of any such Independent Review shall be
binding on Landlord and Tenant. If the Independent Review shows that the
payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Landlord’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord. If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement. If the Independent Review shows
that Tenant has overpaid with respect to Operating Expenses by more than 5% then
Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review. Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated. Notwithstanding
anything set forth herein to the contrary, if the Project is not at least 95%
occupied on average during any year of the Term, Tenant’s Share of Operating
Expenses for such year shall be computed as though the Project had been 95%
occupied on average during such year.

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter. Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use. Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

6. Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance reasonably satisfactory to Landlord,
(ii) naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw
upon it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the Commonwealth of Massachusetts. If Tenant
does not provide Landlord with a substitute Letter of Credit complying with all
of the requirements hereof at least 10 days before the stated expiration date of
any then current Letter of Credit, Landlord shall have the right to draw the
full amount of the current Letter of Credit and hold the funds drawn in cash
without obligation for interest thereon as the Security Deposit. The Security
Deposit shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, future rent damages, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law. Landlord’s right to use the Security Deposit under
this Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Section 21(c) below.
Upon

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 6

 

any use of all or any portion of the Security Deposit, Tenant shall pay Landlord
on demand the amount that will restore the Security Deposit to the amount set
forth on Page 1 of this Lease. Tenant hereby waives the provisions of any law,
now or hereafter in force which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the act or omission of Tenant or any officer, employee, agent or
invitee of Tenant. Upon bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for periods prior to the filing of such
proceedings. If Tenant shall fully perform every provision of this Lease to be
performed by Tenant, the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 60 days
after the expiration or earlier termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

7. Use. The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits. Tenant shall reimburse Landlord
promptly upon demand for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s use and/or occupancy of the Premises.
Tenant will use the Premises in a careful, safe and proper manner and will not
commit or permit waste, overload the floor or structure of the Premises, subject
the Premises to use that would damage the Premises or obstruct or interfere with
the rights of Landlord or other tenants or occupants of the Project, including
conducting or giving notice of any auction, liquidation, or going out of
business sale on the Premises, or using or allowing the Premises to be used for
any unlawful purpose. Tenant shall cause any equipment or machinery to be
installed in the Premises so as to reasonably prevent sounds or vibrations from
the Premises from extending into Common Areas, or other space in the Project.
Tenant shall not place any machinery or equipment weighing 500 pounds or more in
or upon the Premises or transport or move such items through the Common Areas of
the Project or in the Project elevators without the prior written consent of
Landlord. Except as may be provided under the Work Letter, Tenant shall not,
without the prior written consent of Landlord, use the Premises in any manner
which will require ventilation, air exchange, heating, gas, steam, electricity
or water beyond the existing capacity of the Project as proportionately
allocated to the Premises based upon Tenant’s Share as usually furnished for the
Permitted Use.

Landlord shall be responsible for the compliance of the Premises and the Common
Areas of the Project with Legal Requirements as of the Commencement Date.
Following the Commencement Date, Landlord shall, as an Operating Expense (to the
extent such Legal Requirement is generally applicable to similar buildings in
the area in which the Project is located) and at Tenant’s expense (to the extent
such Legal Requirement is triggered by reason of Tenant’s, as compared to other
tenants of the Project, specific use of the Premises or Tenant’s Alterations)
make any alterations or modifications to the Common Areas or the exterior of the
Building that are required by Legal Requirements. Following the Commencement
Date, Tenant, at its sole expense, shall make any alterations or modifications
to the interior or the exterior of the Premises or the Project that are required
by Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s specific use or occupancy of the Premises.
Notwithstanding any other provision herein to the contrary, Tenant shall be
responsible for any and all demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages or judgments, and all reasonable
expenses incurred in investigating or resisting the same (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and costs of
suit) (collectively, “Claims”) arising out of or in connection with Legal
Requirements related to Tenant’s specific use or occupancy of the Premises or
Tenant’s Alterations, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises to comply with any Legal Requirement related to
Tenant’s specific use or occupancy of the Premises or Tenant’s Alterations.

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 7

 

8. Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that, following the first 30 days
of such holdover, the monthly rental shall be equal to 150% of Rent in effect
during the last 30 days of the Term, and (B) Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over, including consequential damages. No holding over by Tenant, whether with
or without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises. Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

9. Taxes. Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted with respect to the Project
(collectively referred to as “Taxes”), imposed by any federal, state, regional,
municipal, local or other governmental authority or agency, including, without
limitation, quasi-public agencies (collectively, “Governmental Authority”)
during the Term, including, without limitation, all Taxes: (i) imposed on or
measured by or based, in whole or in part, on rent payable to (or gross receipts
received by) Landlord under this Lease and/or from the rental by Landlord of the
Project or any portion thereof, or (ii) based on the square footage, assessed
value or other measure or evaluation of any kind of the Premises or the Project,
or (iii) assessed or imposed by or on the operation or maintenance of any
portion of the Premises or the Project, including parking, or (iv) assessed or
imposed by, or at the direction of, or resulting from Legal Requirements, or
interpretations thereof, promulgated by any Governmental Authority, or
(v) imposed as a license or other fee, charge, tax, or assessment on Landlord’s
business or occupation of leasing space in the Project. Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens securing Taxes. Taxes shall not include any net income taxes imposed on
Landlord or any franchise, capital stock, gift, estate or inheritance taxes or
any federal, state or local documentary taxes imposed against the Project or any
portion thereof. If any such Tax is levied or assessed directly against Tenant,
then Tenant shall be responsible for and shall pay the same at such times and in
such manner as the taxing authority shall require. Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant. If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributed by the taxing
authority to improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, higher than the base valuation on which Landlord from
time-to-time allocates Taxes to all tenants in the Project, Landlord shall have
the right, but not the obligation, to pay such Taxes. Landlord’s determination
of any excess assessed valuation shall be binding and conclusive, absent
manifest error. The amount of any such payment by Landlord shall constitute
Additional Rent due from Tenant to Landlord immediately upon demand.

10. Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, at no additional cost, in common with
other tenants of the Project pro rata in accordance with the rentable area of
the Premises and the rentable areas of the Project occupied by such other
tenants (which pro rata share is equal to 3.2 parking spaces per 1,000 rentable
square feet of the Premises), to park in those areas designated for non-reserved
parking, subject in each case to Landlord’s rules and regulations (which rules
and regulations shall not be enforced in a discriminatory manner). Landlord may
allocate parking spaces among Tenant and other tenants in the Project pro rata
as described above if Landlord determines that such parking facilities are
becoming crowded. Landlord shall in no event grant rights to other tenants of
the Project to use more parking spaces in the surface parking lot than, together
with the spaces allocated to Tenant pursuant to this Section 10, are available
for use by tenants of the Project in the surface parking lot.

11. Utilities, Services.

(a) General. Landlord shall provide, subject to the terms of this Section 11,
water, electricity, heat, light, power, sewer, compressed air and vacuum
systems, HVAC, and other utilities (including gas and fire sprinklers to the
extent the Project is plumbed for such services), refuse and trash collection
and janitorial services (collectively, “Utilities”). Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Premises, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon. The Premises are separately metered to measure
Tenant’s usage of electricity for lights and plugs in the Premises. Landlord may
cause, at Landlord’s expense, any other Utilities to be separately metered or
charged directly to Tenant by the provider. Tenant shall pay directly to the
Utility provider, prior to delinquency, any separately metered Utilities and
services which may be furnished to Tenant or the Premises during the Term.
Tenant shall pay, as part

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 8

 

of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or, except as expressly set forth in the immediately
following paragraph, the abatement of Rent. Tenant agrees to limit use of water
and sewer with respect to Common Areas to normal restroom use.

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such 5 business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises. The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services. For purposes hereof, the term “Essential
Services” shall mean the following services: HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease. The provisions of this paragraph
shall only apply as long as the original Tenant is the tenant occupying the
Premises under this Lease and shall not apply to any assignee or sublessee.

(b) Emergency Generator. Landlord’s sole obligation for either providing
emergency generators or providing emergency back-up power to Tenant shall be:
(i) to provide emergency generators with not less than the capacity to provide 4
watts of electricity per rentable square foot of the Premises, and (ii) to
contract with a third party deemed by Landlord to be reputable to maintain the
emergency generators as per the manufacturer’s standard maintenance guidelines.
Notwithstanding anything to the contrary contained herein, Landlord shall, at
least once per month as part of the maintenance of the Building, run the
emergency generator for a period reasonably determined by Landlord for the
purpose of determining whether it operates when started. Landlord shall, upon
written request from Tenant, make available the maintenance contract and
maintenance records for the emergency generators for the 12 month period
immediately preceding Landlord’s receipt of Tenant’s written request. Landlord
shall have no obligation to supervise, oversee or confirm that the third party
maintaining the emergency generators is maintaining the generators as per the
manufacturer’s standard guidelines or otherwise. During any period of
replacement, repair or maintenance of the emergency generators when the
emergency generators are not operational, including any delays thereto due to
the inability to obtain parts or replacement equipment, Landlord shall have no
obligation to provide Tenant with an alternative back-up generator or generators
or alternative sources of back-up power. Tenant expressly acknowledges and
agrees that Landlord does not guaranty that such emergency generators will be
operational at all times or that emergency power will be available to the
Premises when needed.

(c) Compressed Air and Vacuum. Landlord’s sole obligation for either providing
compressed air and vacuum systems to Tenant shall be to contract with a third
party to maintain the compressed air and vacuum systems as per the
manufacturer’s standard maintenance guidelines. Notwithstanding anything to the
contrary contained herein, Landlord shall, at least once per month as part of
the maintenance of the Building, run the compressed air and vacuum systems for a
period reasonably determined by Landlord for the purpose of determining whether
it operates when started. Landlord shall have no obligation to supervise,
oversee or confirm that the third party maintaining the compressed air and
vacuum systems is maintaining the compressed air and vacuum systems as per the
manufacturer’s standard guidelines or otherwise. During any period of
replacement, repair or maintenance of the compressed air and vacuum systems when
the compressed air and vacuum systems are not operational, including any delays
thereto due to the inability to obtain parts or replacement equipment, Landlord
shall have no obligation to provide Tenant with an alternative compressed air
and vacuum systems. Tenant expressly acknowledges and agrees that Landlord does
not guaranty that such compressed air and vacuum systems will be operational at
all times or that compressed air and vacuum systems will be available to the
Premises when needed.

(d) Freight Elevator/Loading Dock. Tenant may use the freight elevator and
loading dock in common with others entitled thereto at no additional charge
during the regular hours of operation of the freight elevator and loading dock,
which are 24 hours per day, 7 days per week, subject to downtime for maintenance
and repairs.

(e) Acid Neutralization System. During the Term, Landlord shall provide Tenant
with access to and use of the acid neutralization system existing as of the date
of this Lease (“Acid Neutralization System”) pursuant to the terms and
conditions of this Lease. Tenant acknowledges and agrees that the Acid
Neutralization System shall be shared with other tenants of the Project.
Tenant’s obligation to pay its share of ongoing operation costs shall be
allocated among Tenant and other user tenants on a pro rata basis, with Tenant’s
share based on the ratio of the rentable square footage of the Premises to the
sum of the rentable square footages of the

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 9

 

Premises and the premises of all other user tenants. Landlord’s sole obligations
for providing the Acid Neutralization System, or any acid neutralization system
facilities, to Tenant shall be (the “Acid Neutralization Obligations”) to
(i) use commercially reasonable efforts to obtain and maintain the permit
required from the Massachusetts Water Resources Authority for discharge through
the Acid Neutralization System (the “Discharge Permit”), provided that Tenant
cooperates with Landlord and provides all information and documents necessary in
connection with the Discharge Permit, and (ii) contract with a third party to
maintain the Acid Neutralization System as operating as per the manufacturer’s
standard maintenance guidelines. Notwithstanding anything herein to the
contrary, if the Acid Neutralization System must be replaced and the cost
thereof is not included in such third party maintenance contract, then, Landlord
shall replace the Acid Neutralization System, it being acknowledged, however,
that Tenant shall be responsible for its share of all costs incurred in
connection as an Operating Expense.

Tenant shall be solely responsible for the use of the Acid Neutralization System
by Tenant, its employees, any sublessees, invitees or any party other than
Landlord or Landlord’s contractors, and Tenant shall be jointly and severally
responsible for the use of the Acid Neutralization System with the other user
tenants. Tenant shall use, and cause other parties under its control or for
which it is responsible to use, the Acid Neutralization System in accordance
with this Lease and in accordance with all applicable Legal Requirements, the
Discharge Permit and any permits and approvals from Governmental Authorities for
or applicable to Tenant’s use of the Acid Neutralization System. Tenant shall
not take any action or make any omission that would result in a violation of the
Discharge Permit or any other permit or Legal Requirements applicable to the
Acid Neutralization System. The scope of the Surrender Plan (as defined in
Section 28 of this Lease) shall include all actions for the proper cleaning,
decommissioning and cessation of Tenant’s use of the Acid Neutralization System,
and all requirements under this Lease for the surrender of the Premises shall
also apply to Tenant’s cessation of use of the Acid Neutralization System, in
each case whether at Lease expiration, termination or prior thereto (but Tenant
shall not be required to complete the decommissioning of the Acid Neutralization
System if other tenants or occupants will continue to use the same after the
expiration or earlier termination of the Lease, nor shall Tenant be responsible
for or bear any costs of decommissioning arising from the use of the Acid
Neutralization System by any party other than Tenant; it being agreed that if
multiple tenants use the Acid Neutralization System, then Landlord shall be
responsible for completing the decommissioning thereof, and Tenant shall pay to
Landlord within thirty (30) days after invoice therefor Tenant’s share of the
reasonable, actual costs of decommissioning based on the ratio of the rentable
square footage of the Premises to the rentable square footage of the Premises
and the premises of all other user tenants). The obligations of Tenant under
this Lease with respect to the Acid Neutralization System shall be joint and
several with such other tenants as aforesaid, except in the event that Tenant
can prove to Landlord’s reasonable satisfaction that neither Tenant nor any
Tenant Party caused, contributed to or exacerbated the matter for which Tenant
would otherwise be responsible but for this exception. Without in any way
limiting the Acid Neutralization Obligations, Landlord shall have no obligation
to provide Tenant with operational emergency or back-up acid neutralization
facilities or to supervise, oversee or confirm that the third party maintaining
the Acid Neutralization System is maintaining such system as per the
manufacturer’s standard guidelines or otherwise. During any period of
replacement, repair or maintenance of the Acid Neutralization System when such
system is not operational, including any delays thereto due to the inability to
obtain parts or replacement equipment, Landlord shall have no obligation to
provide Tenant with an alternative back-up system or facilities. Tenant
expressly acknowledges and agrees that Landlord does not guaranty that such Acid
Neutralization System will be operational at all times or that such system will
be available to the Premises when needed. Without in any way limiting the Acid
Neutralization Obligations, in no event shall Landlord be liable to Tenant or
any other party for any damages of any type, whether actual or consequential,
suffered by Tenant or any such other person in the event that the Acid
Neutralization System or back-up system, if any, or any replacement thereof
fails or does not operate in a manner that meets Tenant’s requirements.

12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld, conditioned or delayed. Tenant may construct
nonstructural Alterations in the Premises without Landlord’s prior approval if
the aggregate cost of all such work in any 12 month period does not exceed
$50,000 (a “Notice-Only Alteration”), provided Tenant notifies Landlord in
writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed construction. If Landlord approves any Alterations, Landlord may impose
such conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion. Any request for approval shall be in writing, delivered
not less than 15 business days in advance of any proposed construction, and
accompanied by plans, specifications, bid proposals, work contracts and such
other information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 10

 

construction comply with applicable Legal Requirements. Tenant shall cause, at
its sole cost and expense, all Alterations to comply with insurance requirements
and with Legal Requirements and shall implement at its sole cost and expense any
alteration or modification required by Legal Requirements as a result of any
Alterations. Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to Landlord’s reasonable out-of-pocket expenses for plan review,
coordination, scheduling and supervision. Before Tenant begins any Alteration,
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable law. Tenant shall reimburse Landlord for, and indemnify
and hold Landlord harmless from, any expense incurred by Landlord by reason of
faulty work done by Tenant or its contractors, delays caused by such work, or
inadequate cleanup.

With respect to any Alterations in excess of $100,000, Tenant shall furnish
security or make other arrangements satisfactory to Landlord to assure payment
for the completion of all Alterations work free and clear of liens. With respect
to all Alterations, Tenant shall provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers’ compensation
and other coverage in amounts and from an insurance company satisfactory to
Landlord protecting Landlord against liability for personal injury or property
damage during construction. Upon completion of any Alterations, Tenant shall
deliver to Landlord: (i) sworn statements setting forth the names of all
contractors and subcontractors who did the work and final lien waivers from all
such contractors and subcontractors; and (ii) “as built” plans for any such
Alteration if the nature of such Alterations is such that such plans are
typically prepared.

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord may, at the time its approval of any such Installation is
requested, or at the time it receives notice of a Notice-Only Alteration, notify
Tenant that Landlord requires that Tenant remove such Installation upon the
expiration or earlier termination of the Term, in which event Tenant shall
remove such Installation in accordance with the immediately succeeding sentence.
Upon the expiration or earlier termination of the Term, Tenant shall remove
(i) all wires, cables or similar equipment which Tenant has installed in the
Premises or in the risers or plenums of the Building, (ii) any Installations for
which Landlord has given Tenant notice of removal in accordance with the
immediately preceding sentence, and (iii) all of Tenant’s Property (as
hereinafter defined), and Tenant shall restore and repair any damage caused by
or occasioned as a result of such removal, including, without limitation,
capping off all such connections behind the walls of the Premises and repairing
any holes. During any restoration period beyond the expiration or earlier
termination of the Term, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant. If Landlord is requested by
Tenant or any lender, lessor or other person or entity claiming an interest in
any of Tenant’s Property to waive any lien Landlord may have against any of
Tenant’s Property, and Landlord consents to such waiver, then Landlord shall be
entitled to be paid as administrative rent a fee of $1,000 per occurrence for
its time and effort in preparing and negotiating such a waiver of lien.

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) “Installations” means all property of any kind paid for with the TI Fund,
all Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, chillers, built-in plumbing,
electrical and mechanical equipment and systems, and any power generator and
transfer switch.

13. Landlord’s Repairs. Landlord, as an Operating Expense, shall maintain and
repair all of the structural, exterior, parking and other Common Areas of the
Building and the Project, including HVAC, plumbing, fire sprinklers, elevators
and all other building systems serving the Premises and other portions of the
Project including, without limitation, the emergency generators (subject to
Section 11(b)), the compressed air and vacuum systems (subject to Section 11(c))
and the acid neutralization system (subject to Section 11(e)) (“Building
Systems”), in good operating order and good repair, reasonable wear and tear and
uninsured losses and damages caused by Tenant, or by any of Tenant’s agents,
servants, employees, invitees and contractors (collectively, “Tenant Parties”)
excluded. Losses and damages caused by Tenant or any Tenant Party shall be
repaired by Landlord, to the extent not covered by insurance, at Tenant’s sole
cost and expense. Landlord reserves the right to stop Building Systems services
when necessary (i) by reason of accident or emergency, or (ii) for planned
repairs, alterations or improvements, which are, in the judgment of Landlord,
desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed. Landlord shall have no responsibility or
liability for failure to supply Building Systems services during any such period
of interruption; provided, however, that Landlord shall, except in case of
emergency, make a commercially reasonable effort to give Tenant 48 hours advance
notice of any planned stoppage of Building Systems services for routine
maintenance, repairs, alterations or improvements. Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
Section, after which Landlord shall make a commercially reasonable effort to
effect such repair within a reasonable timeframe. Landlord shall use reasonable
efforts to minimize interference with Tenant’s operations in the Premises during
such planned stoppages of Building Systems. Landlord shall

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 11

 

not be liable for any failure to make any repairs or to perform any maintenance
unless such failure shall persist for an unreasonable time after Tenant’s
written notice of the need for such repairs or maintenance. Tenant waives its
rights under any state or local law to terminate this Lease or to make such
repairs at Landlord’s expense and agrees that the parties’ respective rights
with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 18.

14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all non-structural portions
of the Premises, including, without limitation, entries, doors, ceilings,
interior windows, interior walls, and the interior side of demising walls (and
not including any Building Systems serving the Premises and any other portion of
the Project), reasonable wear and tear and damage by casualty excluded. Should
Tenant fail to make any such repair or replacement or fail to so maintain the
Premises, Landlord shall give Tenant notice of such failure. If Tenant fails to
commence cure of such failure within 30 days of Landlord’s notice, and
thereafter diligently prosecute such cure to completion, Landlord may perform
such work and shall be reimbursed by Tenant within 30 days after demand
therefor; provided, however, that if such failure by Tenant creates or could
create an emergency, Landlord may immediately commence cure of such failure and
shall thereafter be entitled to recover the costs of such cure from Tenant.
Subject to Sections 17 and 18, Tenant shall bear the full uninsured cost of any
repair or replacement to any part of the Project that results from damage caused
by Tenant or any Tenant Party and any repair that benefits only the Premises.

 

15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 15 days after Tenant receives written notice of the filing
thereof, at Tenant’s sole cost and shall otherwise keep the Premises and the
Project free from any liens arising out of work performed, materials furnished
or obligations incurred by Tenant. Should Tenant fail to discharge any lien
described herein, Landlord shall have the right, but not the obligation, to pay
such claim or post a bond or otherwise provide security to eliminate the lien as
a claim against title to the Project and the cost thereof shall be immediately
due from Tenant as Additional Rent. If Tenant shall lease or finance the
acquisition of office equipment, furnishings, or other personal property of a
removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant warrants that any Uniform Commercial Code Financing Statement filed as a
matter of public record by any lessor or creditor of Tenant will upon its face
or by exhibit thereto indicate that such Financing Statement is applicable only
to removable personal property of Tenant located within the Premises. In no
event shall the address of the Project be furnished on the statement without
qualifying language as to applicability of the lien only to removable personal
property, located in an identified suite held by Tenant.

16. Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all Claims for injury or death
to persons or damage to property occurring within or about the Premises, arising
directly or indirectly out of use or occupancy of the Premises or a breach or
default by Tenant in the performance of any of its obligations hereunder, unless
caused solely by the willful misconduct or negligence of Landlord. Landlord
shall not be liable to Tenant for, and Tenant assumes all risk of damage to,
personal property (including, without limitation, loss of records kept within
the Premises). Tenant further waives any and all Claims for injury to Tenant’s
business or loss of income relating to any such damage or destruction of
personal property (including, without limitation, any loss of records). Landlord
shall not be liable for any damages arising from any act, omission or neglect of
any tenant in the Project or of any other third party.

17. Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project or
such lesser coverage amount as Landlord may elect provided such coverage amount
is not less than 90% of such full replacement cost. Landlord shall further
procure and maintain commercial general liability insurance with a single loss
limit of not less than $2,000,000 for bodily injury and property damage with
respect to the Project. Landlord may, but is not obligated to, maintain such
other insurance and additional coverages as it may deem necessary, including,
but not limited to, flood, environmental hazard and earthquake, loss or failure
of building equipment, errors and omissions, rental loss during the period of
repair or rebuilding, workers’ compensation insurance and fidelity bonds for
employees employed to perform services and insurance for any improvements
installed by Tenant or which are in addition to the standard improvements
customarily furnished by Landlord without regard to whether or not such are made
a part of the Project. All such insurance shall be included as part of the
Operating Expenses. The Project may be included in a blanket policy (in which
case the cost of such insurance allocable to the Project will be determined by
Landlord based upon the insurer’s cost calculations). Tenant shall also
reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the Premises.

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Alexandria Real
Estate Equities, Inc., and Landlord, its officers, directors, employees,
managers, agents, invitees and contractors (collectively, “Landlord Parties”),
as additional insureds; insure on an occurrence and not a claims-made

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 12

 

basis; be issued by insurance companies which have a rating of not less than
policyholder rating of A and financial category rating of at least Class X in
“Best’s Insurance Guide”; shall not be cancelable for nonpayment of premium
unless 30 days prior written notice shall have been given to Landlord from the
insurer; not contain a hostile fire exclusion; contain a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Copies of such policies (if requested by Landlord), or
certificates of insurance showing the limits of coverage required hereunder and
showing Landlord as an additional insured, along with reasonable evidence of the
payment of premiums for the applicable period, shall be delivered to Landlord by
Tenant prior to (i) the earlier to occur of (x) the Commencement Date, or
(y) the date that Tenant accesses the Premises under this Lease, and (ii) each
renewal of said insurance. Tenant’s policy may be a “blanket policy” with an
aggregate per location endorsement which specifically provides that the amount
of insurance shall not be prejudiced by other losses covered by the policy.
Tenant shall, at least 5 days prior to the expiration of such policies, furnish
Landlord with renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

18. Restoration. If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed 9 months (the “Maximum Restoration Period”), Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 5 business
days of receipt of a notice from Landlord estimating a Restoration Period for
the Premises longer than the Maximum Restoration Period. Unless either Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”); provided, however, that if repair
or restoration of the Premises is not substantially complete as of the end of
the Maximum Restoration Period or, if longer, the Restoration Period, Landlord
may, in its sole and absolute discretion, elect not to proceed with such repair
and restoration, or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of:
(i) discovery of such damage or destruction, or (ii) the date all required
Hazardous Materials Clearances are obtained, but Landlord shall retain any Rent
paid and the right to any Rent payable by Tenant prior to such election by
Landlord or Tenant.

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided,

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 13

 

however, that such notice is delivered within 10 business days after the date
that Landlord provides Tenant with written notice of the estimated Restoration
Period. Notwithstanding anything to the contrary contained herein, Landlord
shall also have the right to terminate this Lease if insurance proceeds are not
available for such restoration. Rent shall be abated from the date all required
Hazardous Material Clearances are obtained until the Premises are repaired and
restored, in the proportion which the area of the Premises, if any, which is not
usable by Tenant bears to the total area of the Premises, unless Landlord
provides Tenant with other space during the period of repair that is suitable
for the temporary conduct of Tenant’s business. In the event that no Hazardous
Material Clearances are required to be obtained by Tenant with respect to the
Premises, rent abatement shall commence on the date of discovery of the damage
or destruction. Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate the Lease by
reason of damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19. Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, materially interfere with or impair Landlord’s ownership or
operation of the Project or would in the reasonable judgment of Landlord and
Tenant either prevent or materially interfere with Tenant’s use of the Premises
(as resolved, if the parties are unable to agree, by arbitration by a single
arbitrator with the qualifications and experience appropriate to resolve the
matter and appointed pursuant to and acting in accordance with the rules of the
American Arbitration Association), then upon written notice by Landlord or
Tenant to the other this Lease shall terminate and Rent shall be apportioned as
of said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, Landlord shall promptly restore the Premises and
the Project as nearly as is commercially reasonable under the circumstances to
their condition prior to such partial Taking and the rentable square footage of
the Building, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances. Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award.
Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3 days
of any such notice not more than once in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.

(b) Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 20
days before the expiration of the current coverage.

(c) Abandonment. Tenant shall abandon the Premises. Tenant shall not be deemed
to have abandoned the Premises if (i) Tenant provides Landlord with reasonable
advance notice prior to vacating and, at the time of vacating the Premises,
Tenant completes Tenant’s obligations with respect to the Surrender Plan in
compliance with Section 28, (ii) Tenant has made reasonable arrangements with
Landlord for the security of the Premises for the balance of the Term, and
(iii) Tenant continues during the balance of the Term to satisfy all of its
obligations under the Lease as they come due.

(d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer all
or any portion of Tenant’s interest in this Lease or the Premises in violation
of the provisions of this Lease, or Tenant’s interest in this Lease shall be
attached, executed upon, or otherwise judicially seized and such action is not
released within 90 days of the action.

(e) Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 15 days after
Tenant receives written notice that any such lien is filed against the Premises.

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 14

 

(f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g) Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

 

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.

21. Landlord’s Remedies.

(a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act to the extent necessary to sure such Default. All
sums so paid or incurred by Landlord, together with interest thereon, from the
date such sums were paid or incurred, at the annual rate equal to 12% per annum
or the highest rate permitted by law (the “Default Rate”), whichever is less,
shall be payable to Landlord on demand as Additional Rent. Nothing herein shall
be construed to create or impose a duty on Landlord to mitigate any damages
resulting from Tenant’s Default hereunder.

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after the date such payment is due, Tenant shall pay
to Landlord an additional sum equal to 6% of the overdue Rent as a late charge.
Notwithstanding the foregoing, before assessing a late charge the first time in
any calendar year, Landlord shall provide Tenant written notice of the
delinquency and will waive the right if Tenant pays such delinquency within 5
days thereafter. The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due shall bear
interest at the Default Rate from the 5th day after the date due until paid.

(c) Other Remedies. Upon and during the continuance of a default (beyond
applicable notice and cure periods), Landlord, at its option, without further
notice or demand to Tenant, shall have in addition to all other rights and
remedies provided in this Lease, at law or in equity, the option to pursue any
one or more of the following remedies, each and all of which shall be cumulative
and nonexclusive, without any notice or demand whatsoever. No cure in whole or
in part of such Default by Tenant after Landlord has taken any action beyond
giving Tenant notice of such Default to pursue any remedy provided for herein
(including retaining counsel to file an action or otherwise pursue any remedies)
shall in any way affect Landlord’s right to pursue such remedy or any other
remedy provided Landlord herein or under law or in equity, unless Landlord, in
its sole discretion, elects to waive such Default.

(i) This Lease and the Term and estate hereby granted are subject to the
limitation that whenever a Default shall have happened and be continuing,
Landlord shall have the right, at its election, then or thereafter while any
such Default shall continue and notwithstanding the fact that Landlord may have
some other remedy hereunder or at law or in equity, to give Tenant written
notice of Landlord’s intention to terminate this Lease on a date specified in
such notice, which date shall be not less than 5 days after the giving of such
notice, and upon the date so specified, this Lease and the estate hereby granted
shall expire and terminate with the same force and effect as if the date
specified in such notice were the date hereinbefore fixed for the expiration of
this Lease, and all right of Tenant hereunder shall expire and terminate, and
Tenant shall be liable as hereinafter in this Section 21(c) provided. If any
such notice is given, Landlord shall have, on such date so specified, the right
of

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 15

 

re-entry and possession of the Premises and the right to remove all persons and
property therefrom and to store such property in a warehouse or elsewhere at the
risk and expense, and for the account, of Tenant. Should Landlord elect to
re-enter as herein provided or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, Landlord may from
time to time re-let the Premises or any part thereof for such term or terms and
at such rental or rentals and upon such terms and conditions as Landlord may
deem advisable, with the right to make commercially reasonable alterations in
and repairs to the Premises.

(ii) In the event of any termination of this Lease as in this Section 21
provided or as required or permitted by law or in equity, Tenant shall forthwith
quit and surrender the Premises to Landlord, and Landlord may, without further
notice, enter upon, re-enter, possess and repossess the same by summary
proceedings, ejectment or otherwise, and again have, repossess and enjoy the
same as if this Lease had not been made, and in any such event Tenant and no
person claiming through or under Tenant by virtue of any law or an order of any
court shall be entitled to possession or to remain in possession of the
Premises. Landlord, at its option, notwithstanding any other provision of this
Lease, shall be entitled to recover from Tenant, as and for liquidated damages,
the sum of;

(A) all Base Rent, Additional Rent and other amounts payable by Tenant hereunder
then due or accrued and unpaid: and

(B) the amount equal to the aggregate of all unpaid Base Rent and Additional
Rent which would have been payable if this Lease had not been terminated prior
to the end of the Term then in effect, discounted to its then present value in
accordance with accepted financial practice using a rate of 5% per annum, for
loss of the bargain; and

(C) all other damages and expenses (including reasonable attorneys’ fees and
expenses), if any, which Landlord shall have sustained by reason of the breach
of any provision of this Lease; less

(D) the net proceeds of any re-letting actually received by Landlord and
(ii) the amount of damages which Tenant proves could have been avoided had
Landlord taken reasonable steps to mitigate its damages.

(iii) Nothing herein contained shall limit or prejudice the right of Landlord,
in any bankruptcy or insolvency proceeding, to prove for and obtain as
liquidated damages by reason of such termination an amount equal to the maximum
allowed by any bankruptcy or insolvency proceedings, or to prove for and obtain
as liquidated damages by reason of such termination, an amount equal to the
maximum allowed by any statute or rule of law whether such amount shall be
greater or less than the excess referred to above.

(iv) Nothing in this Section 21 shall be deemed to affect the right of either
party to indemnifications pursuant to this Lease.

(v) If Landlord terminates this Lease upon the occurrence of a Default, Tenant
will quit and surrender the Premises to Landlord or its agents, and Landlord
may, without further notice, enter upon, re-enter and repossess the Premises by
summary proceedings, ejectment or otherwise. The words “enter”, “re-enter”, and
“re-entry” are not restricted to their technical legal meanings.

(vi) If either party shall be in default in the observance or performance of any
provision of this Lease, and an action shall be brought for the enforcement
thereof in which it shall be determined that such party was in default, the
party in default shall pay to the other all fees, costs and other expenses which
may become payable as a result thereof or in connection therewith, including
attorneys’ fees and expenses.

 

(vii) If Tenant shall default in the keeping, observance or performance of any
covenant, agreement, term, provision or condition herein contained, Landlord,
without thereby waiving such default, may perform the same for the account and
at the expense of Tenant (a) immediately or at any time thereafter and without
notice in the case of emergency or in case such default will result in a
violation of any legal or insurance requirements, or in the imposition of any
lien against all or any portion of the Premises, and (b) in any other case if
such default continues after any applicable cure period provided in Section 20.
All reasonable costs and expenses incurred by Landlord in connection with any
such performance by it for the account of Tenant and also all reasonable costs
and expenses, including reasonable attorneys’ fees and disbursements incurred by
Landlord in any action or proceeding (including any summary dispossess
proceeding) brought by Landlord to enforce any obligation of Tenant under this
Lease and/or right of Landlord in or to the Premises, shall be paid by Tenant to
Landlord within 10 days after demand.

(viii) In the event that Tenant is in breach or Default under this Lease,
whether or not Landlord exercises its right to terminate or any other remedy,
Tenant shall reimburse Landlord within 10 days after demand for any costs and
expenses that Landlord may incur in connection with any such breach or Default,
as provided in this Section 21(c). Such costs shall include reasonable legal
fees and costs incurred for the negotiation of a settlement, enforcement of
rights or otherwise. Tenant shall also indemnify Landlord against and hold
Landlord harmless from all costs, expenses, demands and liability, including
without limitation, reasonable legal fees and costs Landlord shall incur if
Landlord shall become or be made a party to any claim or

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 16

 

action instituted by Tenant against any third party, or by any third party
against Tenant, or by or against any person holding any interest under or using
the Premises by license of or agreement with Tenant.

Except as otherwise provided in this Section 21, no right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to any other legal or equitable right or remedy given hereunder, or now or
hereafter existing. No waiver of any provision of this Lease shall be deemed to
have been made unless expressly so made in writing. Landlord shall be entitled,
to the extent permitted by law, to seek injunctive relief in case of the
violation, or attempted or threatened violation, of any provision of this Lease,
or to seek a decree compelling observance or performance of any provision of
this Lease, or to seek any other legal or equitable remedy. Notwithstanding any
contrary provision of this Lease, Tenant shall not be liable to Landlord for any
indirect, special or consequential damages, arising from a default by Tenant
under this Lease; provided that this sentence shall not apply to Landlord’s
damages (x) as expressly provided for in Section 8, and/or (y) in connection
with Tenant’s obligations as more fully set forth in Section 30. In no event
shall the foregoing limit the damages to which Landlord is entitled under this
Section 21 including, without limitation, the liquidated damages provided for in
Section 21(c)(ii).

22. Assignment and Subletting.

(a) General Prohibition. Subject to the terms of Section 22(b) below, Tenant
shall not, without Landlord’s prior written consent, directly or indirectly,
voluntarily or by operation of law, assign this Lease or sublease the Premises
or any part thereof or mortgage, pledge, or hypothecate its leasehold interest
or grant any concession or license within the Premises, and any attempt to do
any of the foregoing shall be void and of no effect. If Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof which are not actively traded upon a stock exchange or in the
over-the-counter market, a transfer or series of transfers whereby 50% or more
of the issued and outstanding shares or other ownership interests of such
corporation are, or voting control is, transferred (but excepting transfers upon
deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22.

 

(b) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises (or any portion thereof)
other than pursuant to a Permitted Assignment (as defined below), then at least
15 business days, but not more than 45 business days, before the date Tenant
desires the assignment or sublease to be effective (the “Assignment Date”),
Tenant shall give Landlord a notice (the “Assignment Notice”) containing such
information about the proposed assignee or sublessee, including the proposed use
of the Premises and any Hazardous Materials proposed to be used, stored handled,
treated, generated in or released or disposed of from the Premises, the
Assignment Date, any relationship between Tenant and the proposed assignee or
sublessee, and all material terms and conditions of the proposed assignment or
sublease, including a copy of any proposed assignment or sublease in its final
form, and such other information as Landlord may deem reasonably necessary or
appropriate to its consideration whether to grant its consent. Landlord may, by
giving written notice to Tenant within 15 business days after receipt of the
Assignment Notice: (i) grant such consent (provided that Landlord shall further
have the right to review and approve or disapprove the proposed form of sublease
prior to the effective date of any such subletting), (ii) refuse such consent,
in its reasonable discretion; or (iii) if the assignment or sublease is for the
remainder of the Term, terminate this Lease with respect to the space described
in the Assignment Notice as of the Assignment Date (an “Assignment
Termination”). Among other reasons, it shall be reasonable for Landlord to
withhold its consent in any of these instances: (1) the proposed assignee or
subtenant is a governmental agency; (2) in Landlord’s reasonable judgment, the
use of the Premises by the proposed assignee or subtenant would entail any
alterations that would lessen the value of the leasehold improvements in the
Premises, or would require increased services by Landlord; (3) in Landlord’s
reasonable judgment, the proposed assignee or subtenant is engaged in areas of
scientific research or other business concerns that are controversial such that
they may (i) attract or cause negative publicity for or about the Building or
the Project, (ii) negatively affect the reputation of the Building, the Project
or Landlord, (iii) attract protestors to the Building or the Project, or
(iv) lessen the attractiveness of the Building or the Project to any tenants or
prospective tenants, purchasers or lenders; (4) in Landlord’s reasonable
judgment, the proposed assignee or subtenant lacks the creditworthiness to
support the financial obligations it will incur under the proposed assignment or
sublease; (5) in Landlord’s reasonable judgment, the character, reputation, or
business of the proposed assignee or subtenant is inconsistent with the desired
tenant-mix or the quality of other tenancies in the Project or is inconsistent
with the type and quality of the nature of the Building; (6) Landlord has
experienced previous defaults by or is in litigation with the proposed assignee
or subtenant; (7) the use of the Premises by the proposed assignee or subtenant
will violate any applicable Legal Requirement; (8) the proposed assignee or
subtenant is an entity with whom Landlord is then negotiating to lease space in
the Project; or (9) the assignment or sublease is prohibited by Landlord’s
lender. If Landlord delivers notice of its election to exercise an Assignment
Termination, Tenant shall have the right to withdraw such Assignment Notice by
written notice to Landlord of such election within 5 business days after
Landlord’s notice electing to exercise the Assignment Termination. If Tenant
withdraws such Assignment Notice, this Lease shall continue in full force and
effect. If Tenant does not withdraw such Assignment Notice, this Lease, and the
term and estate herein granted, shall terminate as of the Assignment Date with
respect to the space described in such Assignment Notice. No failure of

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 17

 

Landlord to exercise any such option to terminate this Lease, or to deliver a
timely notice in response to the Assignment Notice, shall be deemed to be
Landlord’s consent to the proposed assignment, sublease or other transfer.
Tenant shall pay to Landlord a fee equal to One Thousand Five Hundred Dollars
($1,500) in connection with its consideration of any Assignment Notice and/or
its preparation or review of any consent documents. Notwithstanding the
foregoing, Landlord’s consent to an assignment of this Lease or a subletting of
any portion of the Premises to any entity controlling, controlled by or under
common control with Tenant (a “Control Permitted Assignment”) shall not be
required, provided, however, that Tenant and it assignee or sublessee shall
execute Landlord’s standard form of consent to assignment or sublease, as the
case may be. In addition, Tenant shall have the right to assign this Lease, upon
30 days prior written notice to Landlord but without obtaining Landlord’s prior
written consent, to a corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring the
Lease, and (ii) the net worth (as determined in accordance with generally
accepted accounting principles (“GAAP”)) of the assignee is not less than the
net worth (as determined in accordance with GAAP) of Tenant as of the
Commencement Date, and (iii) such assignee shall agree in writing to assume all
of the terms, covenants and conditions of this Lease (a “Corporate Permitted
Assignment”). Control Permitted Assignments and Corporate Permitted Assignments
are hereinafter referred to as “Permitted Assignments.”

(c) Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. Except in connection with a
Permitted Assignment, if the Rent due and payable by a sublessee or assignee (or
a combination of the rental payable under such sublease or assignment plus any
bonus or other consideration therefor or incident thereto in any form) exceeds
the sum of the rental payable under this Lease, (excluding however, any Rent
payable under this Section) the unamortized amount of Excess TI Costs (as
defined in the Work Letter) paid for by Tenant pursuant to the Work Letter
amortized on a straight line basis over the Term, actual and reasonable
brokerage commissions, attorneys’ costs, free rent periods granted to the
assignee or subtenant, any tenant allowances or any design and construction fees
and costs directly related to and required pursuant to the terms of any such
sublease) (“Excess Rent”), then Tenant shall be bound and obligated to pay
Landlord as Additional Rent hereunder 50% of such Excess Rent within 10 days
following receipt thereof by Tenant. If Tenant shall sublet the Premises or any
part thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee for Tenant, or a receiver for Tenant
appointed on Landlord’s application, may collect such rent and apply it toward
Tenant’s obligations under this Lease; except that, until the occurrence of a
Default, Tenant shall have the right to collect such rent.

(e) No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 18

 

(f) Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be reasonably
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the real property of which
the Premises are a part. Tenant’s failure to deliver such statement within such
time shall, at the option of Landlord, constitute a Default under this Lease,
and, in any event, shall be conclusive upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

24. Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

25. Prorations. All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26. Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project. The current rules and regulations are attached hereto as Exhibit E.
If there is any conflict between said rules and regulations and other provisions
of this Lease, the terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Project and shall not enforce such rules and
regulations in a discriminatory manner.

27. Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, and such instruments of
attornment as shall be requested by any such Holder, provided any such
instruments contain appropriate non-disturbance provisions assuring Tenant’s
quiet enjoyment of the Premises as set forth in Section 24 hereof.
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such Mortgage and had been assigned to such Holder. The term
“Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a deed
of trust. As of the date of this Lease, there is no existing Mortgage
encumbering the Project.  

 

28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 19

 

19 excepted. At least 3 months prior to the surrender of the Premises, Tenant
shall deliver to Landlord a narrative description of the actions proposed (or
required by any Governmental Authority) to be taken by Tenant in order to
surrender the Premises (including any Installations permitted by Landlord to
remain in the Premises) at the expiration or earlier termination of the Term,
free from any residual impact from the Tenant HazMat Operations and otherwise
released for unrestricted use and occupancy (the “Surrender Plan”). Such
Surrender Plan shall be accompanied by a current listing of (i) all Hazardous
Materials licenses and permits held by or on behalf of any Tenant Party with
respect to the Premises, and (ii) all Hazardous Materials used, stored, handled,
treated, generated, released or disposed of from the Premises, and shall be
subject to the review and approval of Landlord’s environmental consultant. In
connection with the review and approval of the Surrender Plan, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall request. On or before such surrender, Tenant shall deliver to Landlord
evidence that the approved Surrender Plan shall have been satisfactorily
completed and Landlord shall have the right, subject to reimbursement at
Tenant’s expense as set forth below, to cause Landlord’s environmental
consultant to inspect the Premises and perform such additional procedures as may
be deemed reasonably necessary to confirm that the Premises are, as of the
effective date of such surrender or early termination of the Lease, free from
any residual impact from Tenant HazMat Operations. Tenant shall reimburse
Landlord, as Additional Rent, for the actual out-of pocket expense incurred by
Landlord for Landlord’s environmental consultant to review and approve the
Surrender Plan and to visit the Premises and verify satisfactory completion of
the same, which cost shall not exceed $5,000. Landlord shall have the
unrestricted right to deliver such Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.  

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.  

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 20

 

30. Environmental Requirements.

(a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Project or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Project or any adjacent
property, Tenant shall promptly take all actions at its sole expense and in
accordance with applicable Environmental Requirements as are necessary to return
the Premises, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises or the Project. Notwithstanding
anything to the contrary contained in Section 28 or this Section 30, Tenant
shall not be responsible for, and the indemnification and hold harmless
obligation set forth in this paragraph shall not apply to (i) contamination in
the Premises which Tenant can prove existed in the Premises immediately prior to
the Commencement Date, (ii) the presence of any Hazardous Materials in the
Premises which Tenant can prove migrated from outside of the Premises into the
Premises, or (iii) contamination caused by Landlord or any Landlord’s employees,
agents and contractors, unless in any case, the presence of such Hazardous
Materials (x) is the result of a breach by Tenant of any of its obligations
under this Lease, or (y) was caused, contributed to or exacerbated by Tenant or
any Tenant Party.

 

(b) Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”). Tenant shall deliver to Landlord an
updated list at any additional time that Tenant is required to deliver a
Hazardous Materials List to any Governmental Authority (e.g., the fire
department) in connection with its use or occupancy of the Premises. Tenant
shall deliver to Landlord true and correct copies of the following documents
(the “Haz Mat Documents”) relating to the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials prior to the Commencement
Date, or if unavailable at that time, concurrent with the receipt from or
submission to a Governmental Authority: permits; approvals; reports and
correspondence; storage and management plans, notice of violations of any Legal
Requirements; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent may be withheld in Landlord’s sole and absolute discretion); all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks; and a Surrender Plan (to the
extent surrender in accordance with Section 28 cannot be accomplished in 3
months). Tenant is not required, however, to provide Landlord with any
portion(s) of the Haz Mat Documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities. It is not the intent of this Section to
provide Landlord with information which could be detrimental to Tenant’s
business should such information become possessed by Tenant’s competitors.

(c) Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 21

 

in connection with Hazardous Materials contaminating a property which
contamination was permitted by Tenant of such predecessor or resulted from
Tenant’s or such predecessor’s action or use of the property in question, and
(ii) Tenant is not subject to any enforcement order issued by any Governmental
Authority in connection with the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials (including, without limitation, any
order related to the failure to make a required reporting to any Governmental
Authority). If Landlord determines that this representation and warranty was not
true as of the date of this lease, Landlord shall have the right to terminate
this Lease in Landlord’s sole and absolute discretion.

(d) Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
cost of such annual test of the Premises if there is a violation of this
Section 30 or if contamination for which Tenant is responsible under this
Section 30 is identified; provided, however, that if Tenant conducts its own
tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests to be paid for by Tenant. In
addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant’s use of the Premises. In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all
reasonable costs to conduct such tests. If no such contamination is found,
Landlord shall pay the costs of such tests (which shall not constitute an
Operating Expense). Landlord shall provide Tenant with a copy of all third
party, non-confidential reports and tests of the Premises made by or on behalf
of Landlord during the Term without representation or warranty and subject to a
confidentiality agreement. Tenant shall, at its sole cost and expense, promptly
and satisfactorily remediate any environmental conditions identified by such
testing in accordance with all Environmental Requirements. Landlord’s receipt of
or satisfaction with any environmental assessment in no way waives any rights
which Landlord may have against Tenant.

(e) Control Areas. Tenant shall be allowed to utilize up to its pro rata share
of the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage. As used in the preceding sentence, Tenant’s pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone. For purposes of example only, if a control area
or zone contains 10,000 rentable square feet and 2,000 rentable square feet of a
tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%.

(f) Underground Tanks. Tenant shall have no right to use or install any
underground or other storage tanks at the Project.

(g) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.

(h) Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). Upon any default by Landlord, Tenant shall give notice by registered
or certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located (to
the extent Tenant has

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 22

 

received notice of the same) and Tenant shall offer such Holder and/or landlord
a reasonable opportunity to cure the default, including time to obtain
possession of the Project by power of sale or a judicial action if such should
prove necessary to effect a cure; provided Landlord shall have furnished to
Tenant in writing the names and addresses of all such persons who are to receive
such notices. All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder.

 

Subject to the terms of the next sentence, all obligations of Landlord under
this Lease will be binding upon Landlord only during the period of its ownership
of the Premises and not thereafter. The term “Landlord” in this Lease shall mean
only the owner for the time being of the Premises. Upon the transfer by such
owner of its interest in the Premises, such owner shall thereupon be released
and discharged from all obligations of Landlord thereafter accruing, but such
obligations shall be binding during the Term upon each new owner for the
duration of such owner’s ownership.

32. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other reasonable business purpose. Landlord and
Landlord’s representatives may enter the Premises during business hours on not
less than 48 hours advance written notice (except in the case of emergencies in
which case no such notice shall be required and such entry may be at any time)
for the purpose of effecting any such repairs, inspecting the Premises, showing
the Premises to prospective purchasers and, during the last year of the Term, to
prospective tenants or for any other business purpose. Landlord may erect a
suitable sign on the Premises stating the Premises are available to let or that
the Project is available for sale. Landlord may grant easements, make public
dedications, designate Common Areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use. At Landlord’s request, Tenant shall execute such instruments as
may be reasonably necessary for such easements, dedications or restrictions.
Tenant shall at all times, except in the case of emergencies, have the right to
escort Landlord or its agents, representatives, contractors or guests while the
same are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.

33. Security. Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises. Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project. Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

34. Force Majeure. Except for the payment of Rent, neither Landlord nor Tenant
shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
sinkholes or subsidence, strikes, lockouts, or other labor disputes, embargoes,
quarantines, weather, national, regional, or local disasters, calamities, or
catastrophes, inability to obtain labor or materials (or reasonable substitutes
therefor) at reasonable costs or failure of, or inability to obtain, utilities
necessary for performance, governmental restrictions, orders, limitations,
regulations, or controls, national emergencies, delay in issuance or revocation
of permits, enemy or hostile governmental action, terrorism, insurrection,
riots, civil disturbance or commotion, fire or other casualty, and other causes
or events beyond their reasonable (“Force Majeure”).

35. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Transwestern RBJ and Colliers International. Landlord
and Tenant each hereby agrees to indemnify and hold the other harmless from and
against any claims by any Broker, other than the broker, if any named in this
Section 35, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.

 

36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 23

 

HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT
OR ANY PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS
PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH
ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED
AGAINST LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO
ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL
LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME
OR PROFIT THEREFROM.

37. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38. Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s reasonable
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows with materials not approved by Landlord
(which approval shall not be unreasonably withheld), (iv) place any bottles,
parcels, or other articles on the window sills, (v) place any equipment,
furniture or other items of personal property on any exterior balcony, or
(vi) paint, affix or exhibit on any part of the Premises or the Project any
signs, notices, window or door lettering, placards, decorations, or advertising
media of any type which can be viewed from the exterior of the Premises.
Interior signs on doors and the directory tablet shall be inscribed, painted or
affixed for Tenant by Landlord at the sole cost and expense of Tenant, and shall
be of a size, color and type reasonably acceptable to Landlord. Nothing may be
placed on the exterior of corridor walls or corridor doors other than Landlord’s
standard lettering. The directory tablet shall be provided exclusively for the
display of the name and location of tenants.

39. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a) Extension Rights. Tenant shall have 1 right ( “Extension Right”) to extend
the term of this Lease for 5 years (the “Extension Term”) on the same terms and
conditions as this Lease (other than with respect to Base Rent and the Work
Letter) by giving Landlord written notice of its election to exercise each
Extension Right at least 9 months prior to the expiration of the Base Term of
the Lease.

 

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined. As used herein, “Market Rate” shall mean the rate that comparable
landlords of comparable buildings have accepted in current transactions from
non-equity (i.e., not being offered equity in the buildings) and nonaffiliated
tenants of similar financial strength for space of comparable size and quality
(including all Tenant Improvements, Alterations and other improvements) in
lab/office buildings of similar quality to the Building in the Route 128 North
marketplace for a comparable term, with the determination of the Market Rate to
take into account all relevant factors, including tenant inducements, parking
costs, leasing commissions, allowances or concessions, if any. Notwithstanding
the foregoing, the Market Rate shall in no event be less than the average Base
Rent payable during the Base Term.

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 39(b). Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 39(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 24

 

(b) Arbitration.

(i) Within 30 days of Tenant’s notice to Landlord of its election (or deemed
election) to arbitrate Market Rate and escalations, each party shall deliver to
the other a proposal containing the Market Rate and escalations that the
submitting party believes to be correct (“Extension Proposal”). If either party
fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension Term.
If both parties submit Extension Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Market Rate and escalations. If Landlord and Tenant are unable to
agree upon a single Arbitrator, then each shall, by written notice delivered to
the other within 10 days after the meeting, select an Arbitrator. If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent for the Extension Term.
The 2 Arbitrators so appointed shall, within 5 business days after their
appointment, appoint a third Arbitrator. If the 2 Arbitrators so selected cannot
agree on the selection of the third Arbitrator within the time above specified,
then either party, on behalf of both parties, may request such appointment of
such third Arbitrator by application to any state court of general jurisdiction
in the jurisdiction in which the Premises are located, upon 10 days prior
written notice to the other party of such intent.

(ii) The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. The
decision of the single Arbitrator shall be final and binding upon the parties.
The average of the two closest Arbitrators in a three Arbitrator panel shall be
final and binding upon the parties. Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties. If the
Market Rate and escalations are not determined by the first day of the Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the Extension Term and increased by the Rent
Adjustment Amount until such determination is made. After the determination of
the Market Rate and escalations, the parties shall make any necessary
adjustments to such payments made by Tenant. Landlord and Tenant shall then
execute an amendment recognizing the Market Rate and escalations for the
Extension Term.

(iii) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved life sciences real estate in
the greater Boston metropolitan area, or (B) a licensed commercial real estate
broker with not less than 15 years experience representing landlords and/or
tenants in the leasing of life sciences space in the greater Boston metropolitan
area, (ii) devoting substantially all of their time to professional appraisal or
brokerage work, as applicable, at the time of appointment and (iii) be in all
respects impartial and disinterested.

(c) Rights Personal. The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(d) Exceptions. Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise any of the Extension Right:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

(e) No Extensions. The period of time within which the Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

(f) Termination. The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.

40. Intentionally Omitted.

41. Storage Area. Subject to Tenant complying with all of the provisions of this
Lease and all applicable Legal Requirements and Landlord’s rules and
regulations, Tenant shall have the right to use, at Tenant’s sole cost and
expense, a storage area for non-hazardous materials and equipment of Tenant in
the location designated on Exhibit G attached hereto (the “Storage Area”), in
connection with Tenant’s occupancy of the Premises. Tenant shall have all of the
obligations under this Lease with respect to the

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 25

 

Storage Area as though the Storage Area were part of the Premises; provided,
however, that the Base Rent payable with respect to the Storage Area shall be
$10.00 per rentable square foot of the Storage Area per year. Landlord shall
have no obligation to make any repairs or improvements to the Storage Area and
Tenant shall maintain the same, at Tenant’s sole cost and expense, in good
repair and condition during the Term as though the same were part of the
Premises. Landlord shall have the right, upon 30 days notice to Tenant, to
either (i) relocate the Storage Area to another section of the Project, or
(ii) terminate the Lease with respect to the Storage Area, in which case Tenant
shall have no further rights with respect to the Storage Area. At the expiration
or earlier termination of the Term, Tenant shall, at Tenant’s sole cost and
expense, remove all of Tenant’s personal property from the Storage Area and
deliver the Storage Area to Landlord free of any debris and trash and free of
any Hazardous Materials.

42. Miscellaneous.

(a) Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

 

(b) Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c) Financial Information. Tenant shall furnish Landlord with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s
most recent unaudited quarterly financial statements within 45 days of the end
of each of Tenant’s first three fiscal quarters of each of Tenant’s fiscal years
during the Term, (iii) at Landlord’s request from time to time, updated business
plans, including cash flow projections and/or pro forma balance sheets and
income statements, all of which shall be treated by Landlord as confidential
information belonging to Tenant, (iv) corporate brochures and/or profiles
prepared by Tenant for prospective investors, and (v) any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders. Notwithstanding the foregoing, in no event shall Tenant be
required to provide any financial information to Landlord which Tenant does not
otherwise prepare (or cause to be prepared) for its own purposes. So long as
Tenant is a “public company” and its financial information is publicly
available, then the foregoing delivery requirements of this Section 42(c) shall
not apply.

(d) Recordation. Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.

(e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f) Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g) Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i) Time. Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

 

(j) OFAC. Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 26

 

Treasury and any statute, executive order, or regulation relating thereto
(collectively, the “OFAC Rules”), (b) not listed on, and shall not during the
term of this Lease be listed on, the Specially Designated Nationals and Blocked
Persons List, Foreign Sanctions Evaders List, or the Sectoral Sanctions
Identification List, which are all maintained by OFAC and/or on any other
similar list maintained by OFAC or other governmental authority pursuant to any
authorizing statute, executive order, or regulation, and (c) not a person or
entity with whom a U.S. person is prohibited from conducting business under the
OFAC Rules.

(k) Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l) Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(m) No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n) Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

[ Signatures on next page ]

 

 

--------------------------------------------------------------------------------

Net Multi-Tenant
Laboratory                                                                                              19
Presidential Way/Dimension - Page 27

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

 

DIMENSION THERAPEUTICS, INC.,

a Delaware corporation

 

 

By:

/s/ Annalisa Jenkins

 

Its:

President and CEO

 

 

LANDLORD:

 

ARE-MA REGION NO. 20, LLC,

a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

a Delaware limited partnership,

 

managing member

 

 

 

 

By:

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Its:

Senior Vice President RE Legal Affairs

 

 

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 1

 

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

 

[g201802210546263234815.jpg]

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 2

 

[g201802210546263394816.jpg]

 

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 1

 

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

Parcel 1:

A parcel of land near Presidential Way, Woburn, Middlesex County, Massachusetts,
shown as Lot 5B-1 on a plan entitled “Subdivision Plan of Land in Woburn,
Massachusetts,” prepared for Eastern Development dated January 16, 2001 by
Vanasse Hangen Brustlin, Inc. recorded in Middlesex South Registry of Deeds in
Plan Book 32475, Page 319.

Parcels 2 and 3:

Two contiguous parcels of Registered Land on Presidential Way, Woburn, Middlesex
County, Massachusetts shown as Lot 11 and Lot 12 on Land Court Plan 36099-D, a
copy of which is filed with the Middlesex South Registry District with
Certificate No. 212009.

Together with the right to use Presidential Way for all purposes for which
streets and ways are commonly used in the City of Woburn.

Together with the benefit of and subject to provisions of Easement and Agreement
dated December 7, 2000, by and between 500 MetroNorth Corporate Center LLC and
MetroNorth Corporate Center LLC recorded in Book 32138, Page 391 and filed as
Document No. 1158395.

 

 

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 1

 

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER dated November 2, 2015 (this “Work Letter”) is made and entered
into by and between ARE-MA REGION NO. 20, LLC, a Delaware limited liability
company (“Landlord”), and DIMENSION THERAPEUTICS, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease Agreement dated
November 2, 2015 (the “Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Jean Franchi and
Amanda McCann (either such individual acting alone, “Tenant’s Representative”)
as the only persons authorized to act for Tenant pursuant to this Work Letter.
Landlord shall not be obligated to respond to or act upon any request, approval,
inquiry or other communication (“Communication”) from or on behalf of Tenant in
connection with this Work Letter unless such Communication is in writing from
Tenant’s Representative. Tenant may change either Tenant’s Representative at any
time upon not less than 5 business days advance written notice to Landlord.
Neither Tenant nor Tenant’s Representative shall be authorized to direct
Landlord’s contractors in the performance of Landlord’s Work (as hereinafter
defined).

(b) Landlord’s Authorized Representative. Landlord designates Tim White and Mike
Carli (either such individual acting alone, “Landlord’s Representative”) as the
only persons authorized to act for Landlord pursuant to this Work Letter. Tenant
shall not be obligated to respond to or act upon any request, approval, inquiry
or other Communication from or on behalf of Landlord in connection with this
Work Letter unless such Communication is in writing from Landlord’s
Representative. Landlord may change either Landlord’s Representative at any time
upon not less than 5 business days advance written notice to Tenant. Landlord’s
Representative shall be the sole persons authorized to direct Landlord’s
contractors in the performance of Landlord’s Work.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that: (i) The Richmond Group shall be the general
contractor for the Tenant Improvements, (ii) R.H. Dineen shall be the architect
(the “TI Architect”) for the Tenant Improvements, and (iii) any subcontractors
for the Tenant Improvements shall be selected by Landlord, subject to Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.

2. Tenant Improvements.

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Project of a fixed and permanent nature as shown on
the TI Construction Drawings, as defined in Section 2(c) below, and the
alteration or update, as reasonably determined by Landlord, of the HVAC control
system serving the Premises. Other than Landlord’s Work (as defined in
Section 3(a) below, Landlord shall not have any obligation whatsoever with
respect to the finishing of the Premises for Tenant’s use and occupancy.

(b) Tenant’s Space Plans. Landlord and Tenant acknowledge and agree that the
space plans attached to this Work Letter as Schedule 1 (the “Space Plans”) have
been approved by both Landlord and Tenant. Landlord and Tenant further
acknowledge and agree that any changes to the Space Plans constitute a Change
Request the cost of which changes shall be paid for out of the TI Fund.

(c) Working Drawings. Not later than 15 days following the mutual execution and
delivery of the Lease, Landlord shall cause the TI Architect to prepare and
deliver to Tenant for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the
Space Plans. Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant Improvements.
Tenant shall deliver its written comments on the TI Construction Drawings to
Landlord not later than 10 business days after Tenant’s receipt of the same;
provided, however, that Tenant may not disapprove any matter that is
substantially in accordance with the Space Plans without submitting a Change
Request. Landlord and the TI Architect shall consider all such comments in good
faith and shall, within 10 business days after receipt, notify Tenant how
Landlord proposes to respond to such comments, but Tenant’s review rights
pursuant to the foregoing sentence shall not delay the design or construction
schedule for the Tenant Improvements. Any disputes in connection with such
comments shall be resolved in accordance with Section 2(d) hereof. Provided that
the design reflected in the TI Construction Drawings is substantially in
accordance with the Space Plans, Tenant shall approve the TI Construction
Drawings submitted by Landlord, unless Tenant submits a Change Request. Once
approved by Tenant, subject to the provisions of Section 4 below, Landlord shall
not materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in
Section 3(b) below).

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 2

 

(d) Approval and Completion. It is hereby acknowledged by Landlord and Tenant
that the TI Construction Drawings must be completed and approved not later than
November 20, 2015, in order for the Landlord’s Work to be Substantially Complete
by the Target Commencement Date (as defined in the Lease). Upon any dispute
regarding the design of the Tenant Improvements, which is not settled within 10
business days after notice of such dispute is delivered by one party to the
other, Tenant may make the final decision regarding the design of the Tenant
Improvements, provided (i) Tenant acts reasonably and such final decision is
either consistent with or a compromise between Landlord’s and Tenant’s positions
with respect to such dispute, (ii) that all costs and expenses resulting from
any such decision by Tenant shall be payable out of the TI Fund (as defined in
Section 5(d) below), and (iii) Tenant’s decision will not affect the base
Building, structural components of the Building or any Building systems. Any
changes to the TI Construction Drawings following Landlord’s and Tenant’s
approval of same requested by Tenant shall be processed as provided in Section 4
hereof.

3. Performance of Landlord’s Work.

(a) Definition of Landlord’s Work. As used herein, “Landlord’s Work” shall mean
the work of constructing the Tenant Improvements.

(b) Commencement and Permitting. Landlord shall commence construction of the
Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant. The cost of obtaining the TI Permit
shall be payable from the TI Fund. Tenant shall assist Landlord in obtaining the
TI Permit. If any Governmental Authority having jurisdiction over the
construction of Landlord’s Work or any portion thereof shall impose terms or
conditions upon the construction thereof that: (i) are inconsistent with
Landlord’s obligations hereunder, (ii) increase the cost of constructing
Landlord’s Work, or (iii) will materially delay the construction of Landlord’s
Work, Landlord and Tenant shall reasonably and in good faith seek means by which
to mitigate or eliminate any such adverse terms and conditions.

(c) Completion of Landlord’s Work. On or before the Target Commencement Date
(subject to Tenant Delays and Force Majeure delays), Landlord shall
substantially complete or cause to be substantially completed Landlord’s Work in
a good and workmanlike manner, in accordance with the TI Permit subject, in each
case, to Minor Variations and normal “punch list” items of a non-material nature
that do not interfere with the use of the Premises and with a certificate or
temporary certificate of occupancy (or an equivalent approval having been
issued) for the Premises permitting lawful occupancy of the Premises (but
specifically excluding any permits, licenses or other governmental approvals
required to be obtained in connection with Tenant’s operations in the
Premises)(“Substantial Completion” or “Substantially Complete”). Upon
Substantial Completion of Landlord’s Work, Landlord shall require the TI
Architect and the general contractor to execute and deliver, for the benefit of
Tenant and Landlord, a Certificate of Substantial Completion in the form of the
American Institute of Architects (“AIA”) document G704. For purposes of this
Work Letter, “Minor Variations” shall mean any modifications reasonably
required: (i) to comply with all applicable Legal Requirements and/or to obtain
or to comply with any required permit (including the TI Permit); (ii) to comply
with any request by Tenant for modifications to Landlord’s Work; (iii) to
comport with good design, engineering, and construction practices that are not
material; or (iv) to make reasonable adjustments for field deviations or
conditions encountered during the construction of Landlord’s Work.

(d) Selection of Materials. Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord’s sole and absolute subjective discretion.
As to all building materials and equipment that Landlord is obligated to supply
under this Work Letter, Landlord shall select the manufacturer thereof in its
sole and absolute subjective discretion, unless a specific manufacturer has been
identified during the design process.

(e) Delivery of the Premises. When Landlord’s Work is Substantially Complete,
subject to the remaining terms and provisions of this Section 3(e), Tenant shall
accept the Premises. Tenant’s taking possession and acceptance of the Premises
shall not constitute a waiver of: (i) any warranty with respect to workmanship
(including installation of equipment) or material (exclusive of equipment
provided directly by manufacturers), (ii) any non-compliance of Landlord’s Work
with applicable Legal Requirements, or (iii) any claim that Landlord’s Work was
not completed substantially in accordance with the TI Construction Drawings
(subject to Minor Variations and such other changes as are permitted hereunder)
(collectively, a “Construction Defect”). Tenant shall have one year after
Substantial Completion within which to notify Landlord of any such Construction
Defect discovered by Tenant, and Landlord shall use reasonable efforts to remedy
or cause the responsible contractor to remedy any such Construction Defect
within 30 days thereafter. Notwithstanding the foregoing, Landlord shall not be
in default under the Lease if the applicable contractor, despite Landlord’s
reasonable efforts, fails to remedy such Construction Defect within such 30-day
period. If the contractor fails to remedy such Construction Defect within a
reasonable time, Landlord shall use reasonable efforts to remedy the
Construction Defect within a reasonable period.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Premises. If requested by Tenant, Landlord shall attempt to obtain extended
warranties from manufacturers

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 3

 

and suppliers of such equipment, but the cost of any such extended warranties
shall be borne solely out of the TI Fund. Landlord shall promptly undertake and
complete, or cause to be completed, all punch list items.

(f) Commencement Date Delay. Except as otherwise provided in the Lease, Delivery
of the Premises shall occur when Landlord’s Work has been Substantially
Completed, except to the extent that completion of Landlord’s Work shall have
been actually delayed by any one or more of the following causes (“Tenant
Delay”):

(i) Tenant’s Representative was not reasonably available to give or receive any
Communication or to take any other action required to be taken by Tenant
hereunder;

(ii) Tenant’s request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;

(iii) Construction of any Change Requests;

(iv) Tenant’s request for materials, finishes or installations requiring
unusually long lead times, provided that Landlord has advised Tenant of such
long lead time items and Tenant continued to require such long lead time items;

(v) Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

 

(vi) Tenant’s delay in providing information critical to the normal progression
of the Project. Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;

(vii) Tenant’s delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(d) below); or

(viii) Any other act or omission by Tenant or any Tenant Party (as defined in
the Lease), or persons employed by any of such persons that continues for more
than 1 day after Landlord’s notice thereof to Tenant.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been Substantially Completed but for such Tenant Delay and such
certified date shall be the date of Delivery.

4. Changes. Any changes requested by Tenant to the Tenant Improvements shall be
requested and instituted in accordance with the provisions of this Section 4 and
shall be subject to the written approval of Landlord and the TI Architect, such
approval not to be unreasonably withheld, conditioned or delayed.

(a) Tenant’s Request For Changes. If Tenant shall request changes to the Tenant
Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change. Such Change Request must be signed by Tenant’s
Representative. Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is reasonably
possible with an estimate of: (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid from the TI Fund to the extent
actually incurred, whether or not such change is implemented). Landlord shall
thereafter submit to Tenant in writing, within 5 business days of receipt of the
Change Request (or such longer period of time as is reasonably required
depending on the extent of the Change Request), an analysis of the additional
cost or savings involved, including, without limitation, architectural and
engineering costs and the period of time, if any, that the Change will extend
the date on which Landlord’s Work will be Substantially Complete. Any such delay
in the completion of Landlord’s Work caused by a Change, including any
suspension of Landlord’s Work while any such Change is being evaluated and/or
designed, shall be Tenant Delay.

(b) Implementation of Changes. If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted. Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect’s
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.

5. Costs.

(a) Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Landlord shall obtain and submit to Tenant for approval
(which approval shall not be unreasonably withheld, conditioned or delayed), a
detailed breakdown by trade of the costs incurred or that will be incurred in
connection with the design and construction of the Tenant Improvements (the
“Budget”). The Budget may be amended from time to time but shall be submitted to
Tenant each time for its approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding anything to the contrary

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 4

 

contained herein, if Tenant does not approve or disapprove the Budget or any
amended Budget within 2 days after Landlord’s delivery to Tenant of such Budget
or amended Budget, Tenant shall be deemed to have approved such Budget or
amended Budget.

 

(b) TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the “TI Allowance”) as follows:

1. a “Tenant Improvement Allowance” in the maximum amount of $35.00 per rentable
square foot in the Premises, which is included in the Base Rent set forth in the
Lease; and

2. an “Additional Tenant Improvement Allowance” in the maximum amount of $25.00
per rentable square foot in the Premises, which shall, to the extent used,
result in adjustments to the Base Rent as set forth in the Lease.

Within 10 days after receipt of the approved Budget, Tenant shall notify
Landlord how much Additional Tenant Improvement Allowance Tenant has elected to
receive from Landlord. Such election shall be final and binding on Tenant, and
may not thereafter be modified without Landlord’s consent, which may be granted
or withheld in Landlord’s sole and absolute subjective discretion. The TI
Allowance shall be disbursed in accordance with this Work Letter.

Tenant shall have no right to the use or benefit (including any reduction to or
payment of Base Rent) of any portion of the TI Allowance not required for the
hard and soft costs of the design and construction of (i) the Tenant
Improvements described in the TI Construction Drawings approved pursuant to
Section 2(d) or (ii) any Changes pursuant to Section 4.

(c) Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, engineering, permits and construction costs in connection
with the construction of the Tenant Improvements, including, without limitation,
the cost of preparing the Space Plan and the TI Construction Drawings, all costs
set forth in the Budget, including Landlord’s Administrative Rent, Landlord’s
out-of-pocket expenses, costs resulting from Tenant Delays and the cost of
Changes (collectively, “TI Costs”). Notwithstanding anything to the contrary
contained herein, the TI Fund shall not be used to purchase any furniture,
personal property or other non-Building system materials or equipment,
including, but not limited to, Tenant’s voice or data cabling, non-ducted
biological safety cabinets and other scientific equipment not incorporated into
the Tenant Improvements.

(d) Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance (“Excess TI Costs”),
monthly disbursements of the TI Allowance shall be made in the proportion that
the remaining TI Allowance bears to the outstanding TI Costs under the Budget,
and Tenant shall fund the balance of each such monthly draw. For purposes of any
litigation instituted with regard to such amounts, those amounts required to be
paid by Tenant will be deemed Rent under the Lease. The TI Allowance and Excess
TI Costs are herein referred to as the “TI Fund.” Notwithstanding anything to
the contrary set forth in this Section 5(d), Tenant shall be fully and solely
liable for TI Costs and the cost of Minor Variations in excess of the TI
Allowance.

(e) Construction Contract. The contract for construction of the Tenant
Improvements shall be written substantially on Landlord’s standard form of
construction agreement with modifications reasonably acceptable to Landlord
where the contract sum is the costs of the work plus a fee not to exceed a
“Guaranteed Maximum Price” in an amount equal to the construction costs and
contingencies set forth in the Budget (which Budget shall be based upon
completed permit drawings and shall not include comments raised by Governmental
Authorities as part of their permit review) subject to the terms of such
contract and subject to any increases resulting from Changes and any changes to
the permit drawings required by Governmental Authorities implemented after
approval of the Budget.

6. Tenant Access.

(a) Tenant’s Access Rights. Landlord hereby agrees to permit Tenant access, at
Tenant’s sole risk and expense, to the Building (i) 30 days prior to the
Commencement Date to perform any work (“Tenant’s Work”) required by Tenant other
than Landlord’s Work, provided that such Tenant’s Work is coordinated with the
TI Architect and the general contractor, and complies with the Lease and all
other reasonable restrictions and conditions Landlord may impose, and (ii) prior
to the completion of Landlord’s Work, to inspect and observe work in process;
all such access shall be during normal business hours or at such other times as
are reasonably designated by Landlord. Notwithstanding the foregoing, Tenant
shall have no right to enter onto the Premises or the Project unless and until
Tenant shall deliver to Landlord evidence reasonably satisfactory to Landlord
demonstrating that any insurance reasonably required by Landlord in connection
with such pre-commencement access (including, but not limited to, any insurance
that Landlord may require pursuant to the Lease) is in full force and effect.
Any entry by Tenant shall comply with all established safety practices of
Landlord’s contractor and Landlord until completion of Landlord’s Work and
acceptance thereof by Tenant.

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 5

 

(b) No Interference. Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Premises and the Project until
Substantial Completion of Landlord’s Work.

(c) No Acceptance of Premises. The fact that Tenant may, with Landlord’s
consent, enter into the Project prior to the date Landlord’s Work is
Substantially Complete for the purpose of performing Tenant’s Work shall not be
deemed an acceptance by Tenant of possession of the Premises, but in such event
Tenant shall defend with counsel reasonably acceptable by Landlord, indemnify
and hold Landlord harmless from and against any loss of or damage to Tenant’s
property, completed work, fixtures, equipment, materials or merchandise, and
from liability for death of, or injury to, any person, caused by the act or
omission of Tenant or any Tenant Party.

7. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, unless expressly set forth herein to the contrary.

(b) Modification. No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

(c) Default. Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Costs during any period that there is a Default
by Tenant under the Lease.

 

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 6

 

Schedule 1

Space Plans

 

[g201802210546264434817.jpg]

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 7

 

[g201802210546264624818.jpg]

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 8

 

[g201802210546264824819.jpg]

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 9

 

[g201802210546265034820.jpg]

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 10

 

[g201802210546265264821.jpg]

 

 

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 1

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this      day of             ,
        , between ARE-MA REGION NO. 20, LLC, a Delaware limited liability
company (“Landlord”), and DIMENSION THERAPEUTICS, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease dated             ,
         (the “Lease”), by and between Landlord and Tenant. Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is             ,
         and the termination date of the Base Term of the Lease shall be
midnight on             ,         . In case of a conflict between the terms of
the Lease and the terms of this Acknowledgment of Commencement Date, this
Acknowledgment of Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

TENANT:

 

DIMENSION THERAPEUTICS, INC.,

a Delaware corporation

 

 

By:

 

 

Its:

 

 

 

LANDLORD:

 

ARE-MA REGION NO. 20, LLC,

a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

a Delaware limited partnership,

 

managing member

 

 

 

 

By:

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

--------------------------------------------------------------------------------

Rules and
Regulations                                                                                                                  19
Presidential Way/Dimension - Page 1

 

EXHIBIT E TO LEASE

Rules and Regulations

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or any Tenant Party, or used by them for any purpose other than
ingress and egress to and from the Premises.

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3. Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8. Tenant shall maintain the Premises free from rodents, insects and other
pests.

9. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12. Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 

13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14. No auction, public or private, will be permitted on the Premises or the
Project.

15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not

 

--------------------------------------------------------------------------------

Rules and
Regulations                                                                                                                  19
Presidential Way/Dimension - Page 2

 

use more than such safe capacity. Landlord’s consent to the installation of
electric equipment shall not relieve Tenant from the obligation not to use more
electricity than such safe capacity.

18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

 

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 1

 

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

2 Autoclaves

Glass Wash

 

 

 

--------------------------------------------------------------------------------

                                                                                                                                                  
19 Presidential Way/Dimension - Page 1

 

EXHIBIT G TO LEASE

STORAGE AREA

 

Exact location to be determined and mutually agreed upon.

 

 

 

--------------------------------------------------------------------------------

 

CONSENT TO ASSIGNMENT

 

This Consent to Assignment (this "Consent") is made as of January 30, 2018, by
ARE-MA REGION NO. 20, LLC,  a Delaware limited liability company, having an
address of 385 East Colorado Boulevard, Suite 299, Pasadena, CA 91101
("Landlord"), to DIMENSION THERAPEUTICS, INC., a Delaware corporation, having an
address of 19 Presidential Way, Suite 202, Woburn, MA 01801 ("Tenant"), and
ULTRAGENYX PHARMACEUTICAL INC., a Delaware corporation, having an address of 60
Leveroni Court, Novato, CA 94949 ("Assignee"), with reference to the following
Recitals.

 

R E C I T A L S

 

A.Tenant is the holder of the tenant's interest in, to, and under that certain
Lease Agreement dated on or about October 30, 2015 (the "Lease"), by and between
Landlord, as landlord, and Tenant, as tenant.

 

B.Tenant desires to assign its interest in the Lease, the premises demised
thereunder, and any security deposit held by Landlord thereunder to Assignee,
all as more particularly described in and pursuant to the provisions of that
certain Assignment and Assumption Agreement dated as of January 29, 2018 (the
"Assignment"), a copy of which is attached hereto as Exhibit A.

 

C.Tenant desires to obtain Landlord's consent to the Assignment.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
assignment of the Lease to Assignee; such consent being subject to and upon the
following terms and conditions to which Tenant and Assignee hereby agree:

 

1. All initially capitalized terms not otherwise defined in this Consent shall
have the meanings set forth in the Lease unless the context clearly indicates
otherwise.

 

2. This Consent shall not be effective and the Assignment shall not be valid nor
shall Assignee take possession of the Premises unless and until Landlord shall
have received: (a) a fully executed counterpart of the Assignment, (b) a fully
executed counterpart of this Consent, and (c) an insurance certificate from
Assignee, as insured, evidencing no less than the insurance requirements set
forth in the Lease.  Tenant and Assignee represent and warrant to Landlord that
the copy of the Assignment attached hereto as Exhibit A is true, correct and
complete in all material respects.

 

3. Landlord neither approves nor disapproves the terms, conditions and
agreements contained in the Assignment, all of which shall be subordinate and at
all times subject to all of the covenants, agreements, terms, provisions and
conditions contained in the Lease.

 

4. Nothing contained herein or in the Assignment shall be construed to modify,
waive, impair, or affect any of the terms, covenants or conditions contained in
the Lease (including Assignee’s obligation to obtain any required consents for
any other or future assignments or sublettings), or to waive any breach thereof,
or any rights or remedies of Landlord under the Lease against any person, firm,
association or corporation liable for the performance thereof, or to enlarge or
increase Landlord’s obligations or liabilities under the Lease (including,
without limitation, any liability to Tenant for any portion of the security
deposit held by Landlord under the Lease, all interests in which have been
assigned by Tenant to Assignee), and all terms, covenants and conditions of the
Lease are hereby declared by each of Landlord, Tenant and Assignee to be in full
force and effect. Tenant shall remain liable and responsible for the due
keeping, performance and observance of all the terms, covenants and conditions
set forth in the Lease on the

 

--------------------------------------------------------------------------------

 

part of the Tenant to be kept, performed and observed and for the payment of the
annual rent, additional rent and all other sums now and hereafter becoming
payable thereunder.

 

5. Landlord agrees that (i) the provisions of the second paragraph of Section
11(a) of the Lease will continue to apply to, and for the benefit of, Assignee
on and after the effective date of the Assignment ; (ii) the provisions of
Section 39 of the Lease will continue to apply to, and for the benefit of,
Assignee on and after the effective date of the Assignment; and (iii) the
Assignment is a “Control Permitted Assignment” and a “Permitted Assignment”
under the Lease.

 

6. Notwithstanding anything in the Assignment to the contrary:

 

(a) Assignee does hereby expressly assume and agree to be bound by and to
perform and comply with, for the benefit of Landlord, each and every obligation
of Tenant under the Lease arising after the effective date of the assignment of
the Lease to Assignee.  

 

(b) Tenant and Assignee agree to each of the terms and conditions of this
Consent, and upon any conflict between the terms of the Assignment and this
Consent, the terms of this Consent shall control.

 

7. Upon a default by Assignee under the Lease, Landlord may proceed directly
against Assignee, Tenant, any guarantors or anyone else liable under the Lease
or the Assignment without first exhausting Landlord's remedies against any other
person or entity liable thereon to Landlord.  The mention in this Consent of any
particular remedy shall not preclude Landlord from any other remedy in law or in
equity.

 

8. Tenant shall pay any broker commissions or fees that may be payable as a
result of the Assignment and Tenant hereby indemnifies and agrees to hold
Landlord harmless from and against any loss or liability arising therefrom or
from any other commissions or fees payable in connection with the Assignment
which result from the actions of Tenant.  Assignee hereby indemnifies and agrees
to hold Landlord harmless from and against any loss or liability arising from
any commissions or fees payable in connection with the Assignment which result
from the actions of Assignee.

 

9. Tenant and Assignee agree that the Assignment will not be modified or amended
in any way without the prior written consent of Landlord.  Any modification or
amendment of the Assignment without Landlord’s prior written consent shall be
void and of no force or effect.

 

10. This Consent may not be changed orally, but only by an agreement in writing
signed by Landlord and the party against whom enforcement of any change is
sought.

 

11. This Consent may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute but one and the same instrument.

 

12. This Consent and the legal relations between the parties hereto shall be
governed by and construed and enforced in accordance with the internal laws of
the State in which the Property is located, without regard to its principles of
conflicts of law.

 

13.Each of Tenant and Assignee, and all of the respective beneficial owners of
each of Tenant and Assignee, as applicable, are currently (a) in compliance with
and, with respect to the Assignee, shall at all times during the Term of the
Lease remain, in compliance with the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury and any statute, executive
order, or regulation relating thereto (collectively, the “OFAC Rules”), (b) not
listed on, and, with respect to the Assignee, shall not during the term of the
Lease be listed on, the Specially Designated Nationals and

47

--------------------------------------------------------------------------------

 

Blocked Persons List, Foreign Sanctions Evaders List or the Sectoral Sanctions
Identifications List, which are all maintained by OFAC and/or on any other
similar list maintained by OFAC or other governmental authority pursuant to any
authorizing statute, executive order, or regulation, and (c) not a person or
entity with whom a U.S. person is prohibited from conducting business under the
OFAC Rules.  

 

 

[Signatures are on the next page.]

 




48

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, Landlord, Tenant and Assignee have caused their duly
authorized representatives to execute this Consent as of the date first above
written.

 

LANDLORD:ARE-MA REGION NO. 20, LLC,

a Delaware limited liability company

 

 



By:ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership,

managing member

 

 



By:ARE-QRS CORP.,

a Maryland corporation,

general partner

 

 

By:___/s/ Jackie Clem________

Jackie Clem

Senior Vice President

RE Legal Affairs

 

TENANT:DIMENSION THERAPEUTICS, INC.,

a Delaware corporation

 

 

By:/s/ Karah Parschauer

Its:Vice President and Secretary

 

 

 

ASSIGNEE:ULTRAGENYX PHARMACEUTICAL INC.,

a Delaware corporation

 

 

By:/s/ Karah Parschauer

Its:_EVP and General Counsel_______________




49

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”), dated as of January 29,
2018 (the “Effective Date”), is made between Dimension Therapeutics, Inc., a
Delaware corporation (“Assignor”) and Ultragenyx Pharmaceutical Inc., a Delaware
corporation (“Assignee”).

WHEREAS, Assignor and ARE-MA REGION NO. 20, LLC, a Delaware limited liability
company (the “Landlord”), are parties to that certain Lease Agreement dated on
or about October 30, 2015 (the “Lease”);

WHEREAS, Assignor merged with and into a wholly-owned subsidiary of Assignee,
such that Assignor became a wholly-owned subsidiary of Assignee on November 7,
2017;

WHEREAS, Landlord requested that Assignor assign, sell, transfer, set over and
deliver unto Assignee all of Assignor’s estate, right, title and interest in and
to the Lease; and

WHEREAS, Assignor now wishes to assign, sell, transfer, set over and deliver
unto Assignee all of Assignor’s estate, right, title and interest in and to the
Lease;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1.Assignor hereby assigns, sells, transfers, sets over and delivers unto
Assignee all of Assignor’s estate, right, title and interest in and to the
Lease, including, for the avoidance of doubt, the provisions of the second
paragraph of Section 11(a) of the Lease and the provisions of Section 39 of the
Lease (the “Assignment”).

2.Assignee hereby accepts the foregoing assignment and hereby assumes and agrees
to be bound by the terms, conditions and restrictions set forth in the Lease to
the extent arising out of the period commencing on, or accruing from or after,
the Effective Date.

3.The provisions of this Agreement shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective successors and assigns.

4.Assignor and Assignee agree to execute, or to cause to be executed, all
documents and instruments reasonably required in order to consummate the
assignment herein contemplated, and each and every one of the transactions
contemplated hereby.

5.This Agreement may be executed in several counterparts and all such executed
counterparts shall constitute one agreement, binding on all of the parties
hereto, notwithstanding that all of the parties hereto are not signatories to
the original or to the same counterpart.

6.The validity, construction and operational effect of this Agreement shall be
governed by the internal laws of the State of Massachusetts, without regard for
its choice of law principles.

50

--------------------------------------------------------------------------------

 

7.If any portion of this Agreement is held to be unenforceable by a court of
competent jurisdiction, the remainder of this Agreement shall remain in full
force and effect.

8.Nothing in this Agreement is intended, nor will be deemed, to confer rights or
remedies upon any person or legal entity not a party to this Agreement.

[The remainder of this page has been intentionally left blank.]

 

51

--------------------------------------------------------------------------------

                                                                                                                                                  

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

DIMENSION THERAPEUTICS, INC.


By:/s/ Karah Parschauer
        Name:  Karah Parschauer
        Title:    Vice President and Secretary

ULTRAGENYX PHARMACEUTICAL INC.


By:/s/ Karah Parschauer
        Name:  Karah Parschauer
        Title:    EVP and General Counsel

 

 

 